Citation Nr: 0827894	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-34 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to an initial disability rating higher than 
10 percent for patello-femoral syndrome of the right knee.

3.  Entitlement to an initial disability rating higher than 
10 percent for a scar at the left clavicle.

4.  Entitlement to an initial compensable disability rating 
for headaches.


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1982 to 
September 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.


REMAND

The veteran requested the opportunity to appear at a Board 
hearing at the RO in his November 2006 substantive appeal.  
He was notified in late April 2008 that a hearing had been 
scheduled in early May 2008, but he promptly responded that 
he would be unable to attend since he would be out on the 
country on that date.  He requested that the hearing be 
rescheduled.  In August 2008, the undersigned Veterans Law 
Judge, having determined that good cause was shown, granted 
the veteran's motion to reschedule the hearing.  See 
38 C.F.R. § 20.704(c) (2007).

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

The veteran should be scheduled for a 
Board hearing at the RO in accordance 
with the docket number of his appeal.



	(CONTINUED ON NEXT PAGE)




No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

